UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-7473 Amexdrug Corporation (Exact name of registrant as specified in its charter) NEVADA 95-2251025 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification No.) 7251 Condor Street Commerce, California 90040 (Address of principal executive offices) (Zip code) Registrant's telephone number: (323) 725-3100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of August 12, 2013, there were 169,409,620 shares of the issuer’s common stock issued and outstanding, including 302,440 shares held as treasury shares. AMEXDRUG CORPORATION FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited) 3 Consolidated Balance Sheets — As of June 30, 2013 (Unaudited) and December 31, 2012 (Audited) 5 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 (Unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition andResults of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4.Controls and Procedures 16 PART II – OTHER INFORMATION Item 1.Legal Proceedings 16 Item 1A. Risk Factors 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults Upon Senior Securities 17 Item 4.Mine Safety Disclosures 17 Item 5.Other Information 17 Item 6.Exhibits 18 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. The consolidated balance sheets of Amexdrug Corporation, a Nevada corporation, and subsidiaries as of June 30, 2013 (unaudited) and December 31, 2012 (audited), the related unaudited consolidated statements of operations for the three and six month periods ended June 30, 2013 and June 30, 2012, the related unaudited consolidated statements of cash flows for the six month periods ended June 30, 2013 and June 30, 2012, and the notes to the unaudited consolidated financial statements follow.The consolidated financial statements have been prepared by Amexdrug’s management, and are condensed; therefore they do not include all information and notes to the financial statements necessary for a complete presentation of the financial position, results of operations and cash flows, in conformity with accounting principles generally accepted in the United States of America, and should be read in conjunction with the annual consolidated financial statements included in Amexdrug’s annual report on Form 10-K for the year ended December 31, 2012. The accompanying consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to present fairly the results of operations and financial position of Amexdrug Corporation consolidated with BioRx Pharmaceuticals, Inc., Allied Med, Inc., and Dermagen, Inc., its wholly owned subsidiaries, and all such adjustments are of a normal recurring nature.The names “Amexdrug”, “we”, “our” and “us” used in this report refer to Amexdrug Corporation. Operating results for the quarter ended June 30, 2013, are not necessarily indicative of the results that can be expected for the year ending December 31, 2013. 3 AMEXDRUG CORPORATION AND SUBSIDIARIES INDEX TO FINANCIAL STATEMENTS Page Consolidated Balance Sheets – June 30, 2013 (Unaudited) and December 31, 2012 (Audited) 5 Consolidated Statements of Operations (Unaudited) for the Three andSix Months Ended June 30, 2013 and 2012 6 Consolidated Statements of Cash Flows (Unaudited) for the Six MonthsEnded June 30, 2013 and 2012 7 Notes to Consolidated Financial Statements 8 4 AMEXDRUG CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Investment Accounts receivable, net of allowance of $4,584 and $7,833, respectively Prepaid corporate taxes Inventory Other asset Total Current Assets Property and Equipment, at cost Office and computer equipment Leasehold improvements Less accumulated depreciation ) ) Net Property and Equipment Other Assets Deposits Intangibles Customer base, net of accumulated amortization of $18,259 - - Trademark, net of accumulated amortization of $1,085and $1,002, respectively Goodwill Total Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable $ $ Accrued liabilities Deferred operating lease liability Deferred tax liability Corporate tax payable - Notes payable related parties Business lines of credit Loan payable - Promissory note, current portion Total Current Liabilities Long Term Liabilities Promissory note Total Long Term Liabilities Total Liabilities Shareholders' Equity Common stock, $0.001 par value; 1,000,000,000 authorized common shares 69,409,620 shares issued and outstanding Additional paid in capital ) ) Treasury stock ) ) Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 5 AMEXDRUG CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Sales $ Cost of Goods Sold Gross Profit Operating Expenses Selling, general and administrative expense Total Operating Expenses Incomebefore depreciation expense Depreciation and amortization expense Income before Other Income/(Expenses) Other Income/(Expenses) Interest and other income 1 1 3 3 Unrealized gain/(loss) ) Interest expense ) Total Other Income/(Expenses) Income before Provision for Income Taxes Income tax expense ) Net Income $ BASIC AND DILUTED INCOME PER SHARE $ WEIGHTED-AVERAGE COMMON SHARES OUTSTANDINGBASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements 6 AMEXDRUG CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustment to reconcile net income to net cash used in operating activities Depreciation and amortization Unrealized (gain)/loss on investment ) ) Allowance for doubtful accounts ) - Change in Assets and Liabilities (Increase) Decrease in: Accounts receivable ) Inventory ) Prepaid expenses - Deferred tax asset - Other assets ) - Increase (Decrease) in: Accounts payable and accrued liabilities ) ) Deferred operating lease liability ) Deferred tax liability ) - Corporate income tax payable NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of investments - Proceeds from the sale of investment - ) Purchase of fixed assets ) - NET CASH USED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on related party loans - ) Purchase of treasury stock ) ) Proceeds from loan payable - Payments on promissory note ) - Proceeds from credit line ) ) NET CASH USED BY FINANCING ACTIVITIES ) ) NET DECREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ Income taxes $
